UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6986


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:97-cr-00001-RLV-1; 5:14-cv-00073-
RLV)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Sean Lamont Dudley, Appellant Pro Se.    Robert J. Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean        Lamont    Dudley,          a   federal    prisoner,        seeks   to

appeal    the        district    court’s      order      dismissing     his   self-styled

“Motion to Correct Sentence Due to Intervening Change in Circuit

Law[.]”         In    the   motion,     Dudley         asserted   he   was    entitled     to

relief under 28 U.S.C. § 2255 (2012), and alternatively, through

a writ of audita querela, under the All Writs Act, 28 U.S.C.

§ 1651 (2012), or pursuant to Fed. R. Civ. P. 60(b).                                  Having

reviewed the record, we affirm the district court’s denial of

audita querela relief.              See United States v. Dudley, Nos. 5:97-

cr-00001-RLV-1, 5:14-cv-00073-RLV (W.D.N.C. June 10, 2014).

            To the extent the district court dismissed Dudley’s

motion as an unauthorized successive § 2255 motion, that portion

of the order is not appealable unless a circuit justice or judge

issues      a         certificate       of         appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent       “a    substantial        showing      of     the   denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

                                               2
grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.               Slack,
529 U.S. at 484-85.       We have independently reviewed the record

and conclude that Dudley has not made the requisite showing.

             Accordingly, we affirm in part, and deny a certificate

of appealability and dismiss the appeal in part.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                      3